Name: Council Regulation (EU) 2015/2072 of 17 November 2015 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 1221/2014 and (EU) 2015/104
 Type: Regulation
 Subject Matter: international law;  fisheries;  maritime and inland waterway transport;  natural environment
 Date Published: nan

 19.11.2015 EN Official Journal of the European Union L 302/1 COUNCIL REGULATION (EU) 2015/2072 of 17 November 2015 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 1221/2014 and (EU) 2015/104 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council is to adopt measures on the fixing and allocation of fishing opportunities, on a proposal from the Commission. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF) and other advisory bodies, as well as in the light of any advice received from Advisory Councils. (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be allocated to Member States in such a way as to ensure the relative stability of fishing activities of each Member State for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy (CFP) set out in Regulation (EU) No 1380/2013. (4) The total allowable catches (TACs) should therefore be established, in line with Regulation (EU) No 1380/2013, on the basis of the available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation with stakeholders. (5) The fishing opportunities for stocks subject to specific multiannual plans should be established in accordance with the rules laid down in those plans. Consequently, catch limits for the cod stocks in the Baltic Sea should be established in accordance with the rules laid down in Council Regulation (EC) No 1098/2007 (2). (6) Due to changes in the biology of the eastern cod stock, the International Council for the Exploration of the Sea (ICES) has not been able to establish the biological reference points for cod stocks in ICES subdivisions 25-32, and instead advised that the TAC for that cod stock be based on the data limited approach. The absence of biological reference points made it impossible to follow the rules for fixing and allocating the fishing opportunities for cod stock in those subdivisions set out in Regulation (EC) No 1098/2007. As no fixing and allocating fishing opportunities could seriously threaten the sustainability of the cod stock, it is appropriate, in order to contribute to the achievement of the objectives of the CFP as defined in Regulation (EU) No 1380/2013, to fix the TAC on the basis of the data limited approach, at a level corresponding to the approach developed and advised by ICES. (7) Due to a new approach by ICES to scientific advice for the purpose of fixing of fishing opportunities for cod in subdivisions 22-24, it is appropriate to apply a step-wise approach to reducing fishing opportunities. (8) In the light of the latest scientific advice, in order to protect the spawning grounds of western cod, it is appropriate to fix fishing opportunities outside the spawning periods (15 February-31 March 2016, and thus not in the month of April, as previously applicable). Such fixing of fishing opportunities will contribute to the positive development of the stock and thus to the achievements of the objectives of the CFP as defined in Regulation (EU) No 1380/2013. (9) Regulation (EU) No 1380/2013 sets the objective of the CFP to achieve the maximum sustainable yield exploitation rate by 2015 where possible and, on a progressive, incremental basis at the latest by 2020 for all stocks. Since achieving that exploitation rate by 2016 would have serious consequences for the social and economic sustainability of the fleets fishing on the stocks of sprat and herring, it is acceptable to reach that exploitation rate not later than, 2017. The fishing opportunities for 2016 for those stocks should be set in such a way so as to ensure that the maximum sustainable yield exploitation rate is achieved on an incremental basis by that date. (10) The use of fishing opportunities set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 (3), and in particular to Articles 33 and 34 thereof concerning the recording of catches and fishing effort, and to the transmission of data on the exhaustion of fishing opportunities to the Commission. This Regulation should therefore specify the codes relating to landings of stocks subject to this Regulation that are to be used by Member States when sending data to the Commission. (11) Council Regulation (EC) No 847/96 (4) introduced additional conditions for year-to-year management of TACs including, under Articles 3 and 4, flexibility provisions for precautionary and analytical TACs. Under Article 2 of that Regulation, when fixing the TACs, the Council is to decide to which stocks Articles 3 or 4 shall not apply, in particular on the basis of the biological status of the stocks. More recently, the year-to-year flexibility mechanism was introduced by Article 15(9) of Regulation (EU) No 1380/2013 for all stocks that are subject to the landing obligation. Therefore, in order to avoid excessive flexibility that would undermine the principle of rational and responsible exploitation of living marine biological resources, hinder the achievement of the objectives of the CFP and deteriorate the biological status of the stocks, it should be established that Articles 3 and 4 of Regulation (EC) No 847/96 apply to analytical TACs only where the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013 is not used. (12) In 2015, in view of the embargo imposed by the Russian Federation on the importation of certain agricultural and fisheries products from the Union, a 25 % flexibility in terms of carrying forward unused fishing opportunities was introduced for the stocks that were most severely or directly affected by the Russian embargo. In view of exceptional circumstances consisting of a prolongation and extension of that embargo as regards the Union, as well as the unavailability of certain traditional markets, and in view of scientific advice, it is appropriate to allow fishing opportunities in respect of certain stocks that have not been used in 2015 to be carried over to 2016 up to a level of 25 %, and in respect of Northeast Atlantic mackerel, up to a level of 17,5 % of the initial 2015 quota. It is, therefore, appropriate to introduce such flexibility both in Council Regulations (EU) No 1221/2014 (5) and (EU) 2015/104 (6). No other flexibility as regards a carry-over of unused fishing opportunities should apply in respect of the stocks concerned. (13) In order to avoid interruption of fishing activities and to ensure the livelihoods of Union fishermen, this Regulation should apply from 1 January 2016. For reasons of urgency, this Regulation should enter into force immediately after its publication. For the reasons set out in recital 12, the provisions concerning the possibility to transfer fishing opportunities unused in 2015 should apply with effect from 1 January 2015, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation fixes the fishing opportunities for certain fish stocks and groups of fish stocks in the Baltic Sea for 2016. Article 2 Scope This Regulation shall apply to Union fishing vessels operating in the Baltic Sea. Article 3 Definitions For the purposes of this Regulation the following definitions shall apply: (1) ICES means International Council for the Exploration of the Sea; (2) Baltic Sea means ICES zones IIIb, IIIc and IIId; (3) subdivision means an ICES subdivision of the Baltic Sea as defined in Annex I to Council Regulation (EC) No 2187/2005 (7); (4) fishing vessel means any vessel equipped for commercial exploitation of marine biological resources; (5) Union fishing vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (6) stock means a marine biological resource that occurs in a given management area; (7) total allowable catch (TAC) means the quantity of each stock that can be: (i) caught over the period of a year, for fisheries that are subject to a landing obligation pursuant to Article 15 of Regulation (EU) No 1380/2013; or (ii) landed over the period of a year, for fisheries that are not subject to a landing obligation pursuant to Article 15 of Regulation (EU) No 1380/2013; (8) quota means a proportion of the TAC allocated to the Union, a Member State or a third country. CHAPTER II FISHING OPPORTUNITIES Article 4 TACs and allocations The TACs, the quotas and the conditions functionally linked thereto, where appropriate, are set out in the Annex. Article 5 Special provisions on allocations of fishing opportunities The allocation of fishing opportunities among Member States, as set out in this Regulation, shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96 or under Article 15(9) of Regulation (EU) No 1380/2013; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96 or transferred under Article 15(9) of Regulation (EU) No 1380/2013; (e) deductions made pursuant to Articles 105, 106 and 107 of Regulation (EC) No 1224/2009. Article 6 Conditions for landing catches and by-catches not subject to the landing obligation 1. Catches of species which are subject to catch limits and which have been caught in fisheries specified in Article 15(1) of Regulation (EU) No 1380/2013 are subject to the landing obligation, as established in Article 15 of that Regulation. 2. Catches and by-catches of plaice shall be retained on board or landed only where they have been taken by Union fishing vessels flying the flag of a Member State that has a quota provided that that quota is not exhausted. 3. The stocks of non-target species within the safe biological limits referred to in Article 15(8) of Regulation (EU) No 1380/2013 are identified in the Annex for the purpose of the derogation from the obligation to count catches against the relevant quota provided for in that Article. CHAPTER III FLEXIBILITY IN THE FIXING OF FISHING OPPORTUNITIES OF CERTAIN STOCKS Article 7 Amendment to Regulation (EU) 2015/104 In Regulation (EU) 2015/104, the following Article is inserted: Article 18a Flexibility in the fixing of fishing opportunities of certain stocks 1. This Article shall apply to the following stocks: (a) mackerel in zones IIIa and IV; Union waters of IIa, IIIb, IIIc and IIId; (b) mackerel in areas VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV; (c) mackerel in Norwegian waters of IIa and IVa; (d) herring in Union, Norwegian and international waters of I and II; (e) herring in the North Sea north of 53 ° N; (f) herring in areas IVc and VIId; (g) herring in zones VIIa, VIIg, VIIh, VIIj and VIIk; (h) horse mackerel in Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; in Union and international waters of Vb; in international waters of XII and XIV. 2. Any quantities up to 25 % of a Member State's initial quota of the stocks identified in points (d) to (h) of paragraph 1 that have not been used in 2015 shall be added for the purpose of calculating the quota of the Member State concerned for the relevant stock for 2016. That percentage shall be 17,5 % for stocks identified in points (a) to (c) of paragraph 1. Any quantities transferred to other Member States pursuant to Article 16(8) of Regulation (EU) No 1380/2013 and any quantities deducted pursuant to Articles 37, 105 and 107 of Regulation (EC) No 1224/2009 shall be taken into account for the purpose of establishing quantities used and quantities not used under this paragraph. 3. Where a Member State has used the option provided for in paragraph 2 of this Article in respect of a particular stock, no other flexibility as regards a carry-over of unused fishing opportunities shall apply in respect of that stock.. Article 8 Amendment to Regulation (EU) No 1221/2014 In Regulation (EU) No 1221/2014, the following Article is inserted: Article 5a Flexibility in the fixing of fishing opportunities of certain stocks 1. This Article shall apply to the following stocks: (a) herring in ICES subdivision 30-31; (b) herring in Union waters of ICES subdivisions 25-27, 28.2, 29 and 32; (c) herring in ICES subdivision 28.1; (d) sprat in Union waters of ICES subdivision 22-32. 2. Any quantities up to 25 % of a Member State's initial quota of the stocks identified in paragraph 1 that have not been used in 2015 shall be added for the purpose of calculating the quota of the Member State concerned for the relevant stock for 2016. Any quantities transferred to other Member States pursuant to Article 16(8) of Regulation (EU) No 1380/2013 and any quantities deducted pursuant to Articles 37, 105 and 107 of Regulation (EC) No 1224/2009 shall be taken into account for the purpose of establishing quantities used and quantities not used under this paragraph. 3. Where a Member State has used the option provided for in paragraph 2 of this Article in respect of a particular stock, no other flexibility as regards a carry-over of unused fishing opportunities shall apply in respect of that stock.. CHAPTER IV FINAL PROVISIONS Article 9 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States send data relating to quantities of stocks caught or landed to the Commission, they shall use the stock codes set out in the Annex to this Regulation. Article 10 Flexibility 1. Except where specified otherwise in the Annex to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to an analytical TAC. 2. Article 3(2) and (3) and Article 4 of Regulation (EC) No 847/96 shall not apply where a Member State uses the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013. Article 11 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. However, Articles 7 and 8 shall apply with effect from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2015. For the Council The President J. ASSELBORN (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 779/97 (OJ L 248, 22.9.2007, p. 1). (3) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (4) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (5) Council Regulation (EU) No 1221/2014 of 10 November 2014 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 43/2014 and (EU) No 1180/2013 (OJ L 330, 15.11.2014, p. 16). (6) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (7) Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound (OJ L 349, 31.12.2005, p. 1). ANNEX TACs applicable to Union fishing vessels in areas where TACs exist by species and by area The following tables set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto. The references to fishing zones are references to ICES zones, unless otherwise specified. The fish stocks are referred to using the alphabetical order of the Latin names of the species. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Clupea harengus HER Herring Gadus morhua COD Cod Pleuronectes platessa PLE Plaice Salmo salar SAL Atlantic salmon Sprattus sprattus SPR Sprat Species: Herring Clupea harengus Zone: Subdivisions 30-31 HER/3D30.; HER/3D31. Finland 99 098 Sweden 21 774 Union 120 872 TAC 120 872 Analytical TAC Species: Herring Clupea harengus Zone: Subdivisions 22-24 HER/3B23.; HER/3C22.; HER/3D24. Denmark 3 683 Germany 14 496 Finland 2 Article 6(3) of this Regulation shall apply. Poland 3 419 Sweden 4 674 Union 26 274 TAC 26 274 Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Herring Clupea harengus Zone: Union waters of Subdivisions 25-27, 28.2, 29 and 32 HER/3D25.; HER/3D26.; HER/3D27.; HER/3D28.2; HER/3D29.; HER/3D32. Denmark 3 905 Germany 1 035 Estonia 19 942 Article 6(3) of this Regulation shall apply. Finland 38 927 Latvia 4 921 Lithuania 5 182 Poland 44 224 Sweden 59 369 Union 177 505 TAC Not relevant Analytical TAC Species: Herring Clupea harengus Zone: Subdivision 28.1 HER/03D.RG Estonia 16 124 Latvia 18 791 Article 6(3) of this Regulation shall apply. Union 34 915 TAC 34 915 Analytical TAC Species Cod Gadus morhua Zone: Union waters of Subdivisions 25-32 COD/3D25.; COD/3D26.; COD/3D27.; COD/3D28.; COD/3D29.; COD/3D30.; COD/3D31.; COD/3D32. Denmark 9 451 Germany 3 760 Estonia 921 Finland 723 Latvia 3 514 Lithuania 2 315 Poland 10 884 Sweden 9 575 Union 41 143 TAC Not relevant Precautionary TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Cod Gadus morhua Zone: Subdivisions 22-24 COD/3B23.; COD/3C22.; COD/3D24. Denmark 5 552 (1) Germany 2 715 (1) Estonia 123 (1) Finland 109 (1) Latvia 459 (1) Lithuania 298 (1) Poland 1 486 (1) Sweden 1 978 (1) Union 12 720 (1) TAC 12 720 (1) Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Plaice Pleuronectes platessa Zone: Union waters of Subdivisions 22-32 PLE/3B23.; PLE/3C22.; PLE/3D24.; PLE/3D25.; PLE/3D26.; PLE/3D27.; PLE/3D28.; PLE/3D29.; PLE/3D30.; PLE/3D31.; PLE/3D32. Denmark 2 890 Germany 321 Poland 605 Sweden 218 Union 4 034 TAC 4 034 Analytical TAC Species: Atlantic salmon Salmo salar Zone: Union waters of Subdivisions 22-31 SAL/3B23.; SAL/3C22.; SAL/3D24.; SAL/3D25.; SAL/3D26.; SAL/3D27.; SAL/3D28.; SAL/3D29.; SAL/3D30.; SAL/3D31. Denmark 19 879 (2) Germany 2 212 (2) Estonia 2 020 (2) Finland 24 787 (2) Latvia 12 644 (2) Lithuania 1 486 (2) Poland 6 030 (2) Sweden 26 870 (2) Union 95 928 (2) TAC Not relevant Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Atlantic salmon Salmo salar Zone: Union waters of Subdivision 32 SAL/3D32. Estonia 1 344 (3) Finland 11 762 (3) Union 13 106 (3) TAC Not relevant Precautionary TAC Species: Sprat Sprattus sprattus Zone: Union waters of Subdivisions 22-32 SPR/3B23.; SPR/3C22.; SPR/3D24.; SPR/3D25.; SPR/3D26.; SPR/3D27.; SPR/3D28.; SPR/3D29.; SPR/3D30.; SPR/3D31.; SPR/3D32. Denmark 19 958 Germany 12 644 Estonia 23 175 Finland 10 447 Latvia 27 990 Lithuania 10 125 Poland 59 399 Sweden 38 582 Union 202 320 TAC Not relevant Analytical TAC (1) This quota may be fished from 1 January to 14 February and from 1 April till 31 December 2016. (2) Expressed by number of individual fish. (3) Expressed by number of individual fish.